Citation Nr: 0010308	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
residuals of prostate cancer.  

2. Entitlement to a compensable rating for impotency.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
May 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a December 1996 rating 
decision, in which the RO service connected the veteran for 
residuals of prostate cancer, as well as for impotency, as 
secondary to the veteran's service-connected residuals of 
prostate cancer.  The disorders were determined to be 
noncompensable, effective from November 1996.  In addition, 
the RO granted the veteran special monthly compensation under 
38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a), due to loss of a 
creative organ.  The RO also denied the veteran, inter alia, 
service connection for sinusitis, as well as urticaria and 
herpes simplex of the right eye, both claimed as secondary to 
Agent Orange exposure.  The veteran filed an NOD in January 
1997, and the RO issued an SOC in February 1997.  The veteran 
filed a substantive appeal in March 1997.  In April 1997, the 
veteran testified before a hearing officer at the VARO in 
Pittsburgh.  In an August 1997 supplemental statement of the 
case (SSOC), the veteran's disability rating for residuals of 
prostate cancer was increased to 20 percent, effective from 
November 1996.  

The veteran's appeal subsequently came before the Board, 
which, in an April 1999 decision, denied the veteran's appeal 
with respect to service connection for sinusitis, as well as 
urticaria and herpes simplex of the right eye, claimed as 
secondary to Agent Orange exposure.  In addition, the Board 
remanded the veteran's appeal for residuals of prostate 
cancer and for impotency to the RO for further development.  
An SSOC was issued in February 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. An April 1996 statement from Robert Bahnson, M.D., noted 
that the veteran was doing very well following his radical 
prostatectomy, was completely continent, and did not wear 
pads, and that his urinary stream was strong; the 
veteran's penis and scrotal contents were also reported as 
normal.  

3. On VA examination in January 2000, the examiner noted that 
there was some increased frequency in the veteran's 
urination, that the veteran voided every several hours, 
that there was no hesitancy, and that his urinary stream 
was normal; upon clinical evaluation, the veteran's 
genitalia were reported normal, and there was no penile 
deformity.  

4. The veteran's residuals of prostate cancer do not reflect 
voiding dysfunction or obstructive voiding, or a daytime 
voiding interval less than 1 hour, or awakening to void 5 
or more times per night.  

5. The veteran suffers from loss of erectile power, but does 
not evidence penile deformity.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 20 
percent for residuals of prostate cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7528 
(1999).  

2. The schedular criteria for a compensable evaluation for 
impotency have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.115b, 
Diagnostic Code 7522 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in July 
1996, he filed a claim for service connection, inter alia, 
for prostate cancer.  In support of his claim, the veteran 
submitted medical records from Robert Cherry, M.D., dated 
from September 1993 to October 1995; Dubois Regional Medical 
Center, dated from February 1994 to October 1995; and the 
University of Pittsburgh Medical Center, dated in October 
1995.  These records reflected the veteran's diagnosis of 
prostate cancer, surgical removal of the prostate, and 
subsequent post-surgical treatment.  

The RO also received medical records from Ronald Statler, 
D.M.D., dated from December 1981 to July 1996; and from 
Donald Blatchley, M.D., dated in April 1987.  These records 
reflected treatment of the veteran's teeth as well as 
treatment for hives, respectively.  

In August 1996, the RO received medical records from Jaiveer 
Reddy, M.D., dated from March 1993 to April 1996.  In 
particular, a letter from Robert Bahnson, M.D., to Dr. Reddy, 
dated in April 1996, noted that the veteran was doing very 
well following his radical prostatectomy, was completely 
continent, and did not wear pads.  In addition, the veteran's 
urinary stream was reported strong, and that he felt empty 
following urination.  On clinical evaluation, the veteran's 
penis and scrotal contents were normal, and the prostatic 
fossa was empty.  Urinalysis was noted as dipstick and 
microscopically clear.  


That same month, August 1996, the veteran underwent a number 
of medical examinations for VA purposes.  During a general 
medical examination, it was noted that he did not have any 
complaints concerning his prostate, that he was impotent, and 
that he did suffer occasional loss of control of his urine.  
On clinical evaluation, the veteran's testicles and penis 
were reported normal.  In addition, he underwent a 
genitourinary examination, during which he reported that he 
needed to urinate every 4 to 5 hours; that he did not suffer 
from pyuria, pain, or tenesmus; and that there was occasional 
incontinence in the form of a dribble on coughing or 
sneezing.  

In April 1997, the veteran testified before a hearing officer 
at the VARO in Pittsburgh.  He reported that, after consuming 
fluids, his frequency of urination was one to two hours.  He 
also reported that he did not drink any fluids after 9 p.m. 
because he feared that he might possibly wet his bed.  
Furthermore, he relieved himself one or twice during the 
night after going to bed.  The veteran indicated that he had 
no pain when he urinated, and also indicated that he was 
impotent.  

In May 1997, the RO received information concerning the 
veteran's urinary frequency during the period April 22-29.  
The veteran listed his usual fluid intake, and the time of 
day that he needed to urinate.  That same month, May 1997, 
the RO received a statement from Shirish Shah, M.D.  Dr. Shah 
noted that, in his opinion, the veteran's frequency of 
urination was possibly secondary to his surgery for prostate 
cancer.  

In June 1998, the veteran was notified by letter from the RO 
that his appeal was being forwarded to the Board.  In 
September 1998, the RO received letters with respect to the 
veteran's treatment from Dr. Reddy and Ralph Miller, M.D., 
both dated in August 1998; and from Albert Lee, M.D., dated 
in September 1998.  In addition, the RO also received 
diagnostic test results, in particular, laboratory reports 
associated with the veteran's PSA (prostate-specific antigen) 
levels, and an August 1998 prostascint imaging report from 
Allegheny General Hospital.  The report reported abnormal 
prostascint imaging, suspicious for the presence of 
metastatic lesions in the external iliac node groups 
bilaterally.  


As for the physician medical reports, the report from Dr. 
Reddy noted that the veteran was on oral anti-androgen 
therapy, and there had been no evidence of a recurrence of 
his cancer.  Dr. Miller reported that the veteran had 
excellent urinary flow and control, and that he did not get 
spontaneous erections.  In addition, Dr. Miller noted that 
the veteran's PSA had gotten as high as 2.6 (Normal range 0-
4.0), but that he was now on Casodex, and his PSA had dropped 
into the "one" range.  Upon clinical evaluation, Dr. Miller 
reported that the veteran's bladder percussed empty, his 
genitalia were normal, and there was no urine drainage in his 
undershorts.  As for Dr. Lee, he reported that the veteran 
experienced a good urinary stream without burning or dysuria, 
and that he suffered from mild stress incontinence after 
straining.  The veteran's genitalia were reported 
unremarkable.  

In May 1999, following the Board's remand order, the RO 
received CT (computed tomography) and bone scans, additional 
PSA reports, and physician medical reports, much of this 
evidence duplicative.  Overall, this evidence reflected the 
veteran's continued postsurgical prostate treatment to 
identify any recurrence of prostate cancer.  In particular, a 
PSA test in April 1999 revealed a .66 score. 

In June 1999, the RO received medical records from Dr. Shah, 
many duplicative, dated from December 1995 to May 1999.  
These records reflected the veteran's continued postsurgical 
prostate treatment to identify any recurrence of prostate 
cancer.  That same month, June 1999, the RO received records 
from the VA Medical Center (VAMC) in Altoona, dated from May 
1998 to March 1999.  These records reflected the veteran's 
treatment for his eyes, as well as laboratory reports and 
various radiographic studies of the veteran's skeletal 
system.  

In January 2000, the veteran was medically examined for VA 
purposes.  He reported undergoing surgery to remove his 
prostate, and thereafter was found to suffer from urinary 
leakage, but had not been forced to use pads.  In addition, 
the veteran reported suffering from impotence.  The examiner 
noted that there was some increased frequency in the 
veteran's urination, and that the veteran voided every 
several hours.  There was no hesitancy, stream was normal, 
and there was no dysuria.  In addition, there had not been 
any urinary tract infections, renal colic, bladder stones, or 
acute nephritis.  On clinical evaluation, the veteran's 
genitalia were reported normal, and there was no penile 
deformity.  The examiner's diagnosis was status post radical 
prostatectomy with resulting impotence and urinary leakage.  
It was noted that the veteran did not have current active 
cancer, nor was he on any medications or receiving treatment 
for the disease, although he had recently finished a course 
of Casodex which resulted in gynecomastia.  

Thereafter, the RO received various diagnostic tests and 
laboratory reports, from Dubois Regional Medical Center, VAMC 
Altoona, and Dr. Shah, dated from May 1999 to December 1999.  
These records, in particular, reflected the veteran's 
continued testing for a possible recurrence of his prostate 
cancer.  In December 1999, the veteran's PSA was reported as 
.23.  


II.  Analysis

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of prostate cancer and impotency are more severe than 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's service-connected residuals of prostate cancer 
is assigned a 20 percent disability rating under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, 
for malignant neoplasms of the genitourinary system.  
Pursuant to these provisions, a 100 percent evaluation is 
warranted when the evidence indicates malignant neoplasms of 
the genitourinary system.  A note to this code section states 
that, if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
DC 7528 (1999).  

The Board notes that the veteran's residuals of prostate 
cancer are most appropriately evaluated in terms of voiding 
dysfunction, as there is no medical evidence of record 
indicative of renal dysfunction.  Voiding dysfunction is 
rated under the three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  See 38 C.F.R. § 4.115a 
(1999).  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  When there is leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent disability rating 
is warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  


Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostate cancer are 
most appropriately evaluated as 20 percent disabling on the 
basis of urinary frequency, as defined by 38 C.F.R. § 4.115a.  
During his personal hearing, the veteran testified that, when 
he consumed of fluids, his frequency of urination was one to 
two hours.  He also reported that he did not drink any fluids 
after 9 p.m. because he feared that he might possibly wet his 
bed, and that he relieved himself once or twice at night 
after going to bed.  During his most recent VA examination, 
the veteran reported that he did not use pads, and that he 
voided every several hours.  The examiner noted that there 
was no hesitancy in the veteran's urination, his urinary 
stream was normal, and that there was no dysuria.  
Furthermore, there had not been any urinary tract infections, 
renal colic, bladder stones, or acute nephritis.  The 
additional medical evidence of record also reflects a lack of 
renal dysfunction, voiding dysfunction, or obstructed 
voiding.  


Thus, the Board finds that the clinical evidence does not 
reflect voiding dysfunction or obstructive voiding, or 
daytime voiding interval less than 1 hour, or awakening to 
void 5 or more times per night, to warrant a disability 
rating greater than 20 percent under 38 C.F.R. § 4.115a.  The 
Board has considered the provisions of 38 C.F.R. § 4.7, but 
finds that there is no question presented as to which of two 
or more evaluations would more properly classify the severity 
of the veteran's residuals of prostate cancer.  

With respect to impotence, we are cognizant that there is not 
a listed disability rating for impotence, and the RO has 
attempted to rate the disease analogously under a closely 
related disability.  As such, the RO has rated the veteran's 
impotence under 38 C.F.R. § 4.115(b), DC 7522, for penis 
deformity with loss of erectile power.  In reviewing 
38 C.F.R., Part 4, the Board can find no other diagnostic 
code that would be more appropriate in rating the veteran's 
disability.  In this respect, the medical evidence does not 
reflect that the veteran had removal of half or more of the 
penis, nor is there evidence of glans removal, to warrant 
consideration of a compensable rating under DC 7520 or DC 
7521, respectively.  

Under the criteria of DC 7522, two distinct elements are 
required for a compensable rating: the veteran must have a 
penile deformity and also a loss of erectile power.  In this 
case, the clinical findings do not reveal the veteran as 
having a penile deformity.  On VA examination in January 
2000, his genitalia were reported as normal.  Additional 
treatment records also note a lack of abnormality with 
respect to the veteran's genitalia.  Thus, given that the 
medical evidence does not reflect that the veteran suffers 
from both penile deformity and loss of erectile power, the 
Board finds that he is properly evaluated at the 
noncompensable level for impotence.  38 C.F.R. § 4.115b, DC 
7522 (1999).  Furthermore, as noted in the Introduction, 
supra, the veteran has been awarded special monthly 
compensation under 38 U.S.C. § 1114, subsection (k), 
38 C.F.R. § 3.350(a), due to loss of use of a creative organ.  

In reaching our decisions, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.3, but we find the evidence with respect to 
both claims is not of such approximate balance as to warrant 
its application.  The preponderance of the evidence is 
determined to be clearly against the veteran's claims for a 
rating in excess of 20 percent for residuals of prostate 
cancer and a compensable evaluation for impotence, at this 
time.  

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, the disabilities have not caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

We are cognizant that it appears that the veteran submitted 
additional evidence subsequent to the issuance of the 
February 2000 SSOC, and no further SSOC has been issued by 
the RO.  On reviewing this additional evidence, we note that 
it reflects the veteran's continued testing for a possible 
recurrence of his prostate cancer, and is overall cumulative 
of evidence previously received.  Therefore, after careful 
review of the record, the Board can find no reason that a 
remand of the veteran's appeal, for review of this evidence 
by the RO and issuance of an SSOC, would be judicially 
expedient or otherwise result in a different finding.  Thus, 
such a remand would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Finally, we also recognize that the Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet.App. 119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

In view of the holding in Fenderson, the Board has considered 
whether the veteran was entitled to a "staged" rating for 
any of his service-connected disabilities, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran was noted to have undergone surgery for his 
prostate cancer in October 1995.  He submitted his claim for 
service connection for residuals of prostate cancer in July 
1996, and underwent an Agent Orange Registry Examination in 
August 1996.  Thereafter, he was service connected for the 
disorder in December 1996.  The effective date of the award 
was November 7, 1996.

The RO established the veteran's effective date coincident 
with the effective date of the regulation establishing 
prostate cancer as a presumptive disease associated with 
herbicide exposure.  See 61 Fed. Reg. 57,589 (1996); 
38 C.F.R. § 3.309(e) (1999).  That action was consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g); see also VAOPGCPREC 3-00 (Apr. 10, 
2000).  The RO at that time also service connected the 
veteran for impotence, and assigned an effective date of 
November 7, 1996.  

In August 1997, the veteran was awarded an increase in his 
disability rating for residuals of prostate cancer, to 20 
percent.  This award was made retroactively effective from 
November 7, 1996.  Therefore, upon reviewing the longitudinal 
record in this case, and given the medical evidence with 
respect to both residuals of prostate cancer and impotence, 
we find that, at no time since the effective date of the 
award of service connection, have the veteran's disabilities 
been more disabling than as currently rated under the present 
decision.  




ORDER

1. Entitlement to a rating in excess of 20 percent for 
residuals of prostate cancer is denied.  

2. Entitlement to a compensable rating for impotence is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


